 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TYRONE HUNT,                                       No. 2:18-cv-2130 MCE AC P
12                       Plaintiff,
13            v.                                         ORDER
14    C.J. LEWIS, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a motion to compel (ECF No. 15)

18   and a motion to stay the proceedings (ECF No. 16).

19          Plaintiff moves to compel the High Desert State Prison Warden to deliver his “personal

20   property and legal materials” to his new address at the Salinas Valley State Prison. ECF No. 15

21   at 1. The motion will be denied without prejudice. Based on plaintiff’s notice of change of

22   address (ECF No. 14), his transfer to Salinas Valley State Prison was recent, and it is not clear

23   that the delay in his receipt of his property is anything more than the standard delay experienced

24   when inmates are transferred from one prison to another. While such delay is understandably

25   frustrating for plaintiff, it does not warrant court intervention, as plaintiff may seek extensions of

26   time as needed due to the delay in receiving his property. However, should plaintiff suffer

27   continued delays in receiving his property, or if prison officials refuse to provide him with his

28   property, he may renew his motion. Plaintiff is advised that any further motions should be
 1   accompanied by documentation showing that he is experiencing excessive delays or that prison
 2   officials are refusing to provide him with his property.
 3          Plaintiff has also filed a motion requesting a stay of this case for 120 days on the grounds
 4   that he has not yet received his legal property after being transferred to a new prison and that he
 5   believes that he will soon be transferred again for a recall of sentence in state court. ECF No. 16.
 6   The motion will be construed as a motion for an extension of time. Currently, the only deadlines
 7   for plaintiff are those for objecting to the September 30, 2019 findings and recommendations and
 8   for filing an amended complaint.1 See ECF No. 11. Objections were due by October 17, 2019,
 9   and the deadline for filing an amended complaint is November 4, 2019. The court will extend
10   both deadlines by thirty days. If more time is needed, the Plaintiff may request another extension
11   of time.
12          Accordingly, IT IS HEREBY ORDERED that:
13          1. Plaintiff’s motion to compel (ECF No. 15) is denied without prejudice.
14          2. Plaintiff’s motion for an extension of time (ECF No. 16) is granted.
15          3. Plaintiff shall have up to and including November 18, 2019, to file objections to the
16   September 30, 2019 findings and recommendations.
17          4. Plaintiff shall have up to and including December 4, 2019, to file a first amended
18   complaint.
19   DATED: October 18, 2019
20

21

22

23

24

25

26   1
       Shortly after the findings and recommendations were served, plaintiff filed a notice of change
27   of address. ECF No. 14. It is not clear whether plaintiff received the originally served copy of
     the findings and recommendations, since they have not been returned by the postal service, but
28   they were re-served on October 16, 2019, at plaintiff’s current address.
                                                      2
